Exhibit 10.1
 
INVESTMENT MANAGEMENT TRUST AGREEMENT


This investment management trust agreement (“Agreement”) is made as of August 8,
2013,, by and between Quinpario Acquisition Corp. (the “Company”), a Delaware
corporation and Continental Stock Transfer & Trust Company (the “Trustee”)
located at 17 Battery Place, New York, New York 10004.  Capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the
Registration Statement.


WHEREAS, the Company’s initial registration statement, as amended, on Form S-1,
No. 333-189432 (the “Registration Statement”), for its initial public offering
of securities (the “IPO”) has been declared effective as of the date hereof by
the Securities and Exchange Commission (the “Commission”);


WHEREAS, C&Co/PrinceRidge LLC is acting as the representative of the
underwriters in the IPO (the “Underwriters”) pursuant to an underwriting
agreement (the “Underwriting Agreement”);


WHEREAS, simultaneously with the IPO, Quinpario Acquisition Group LLC, a
Delaware limited liability company, will be purchasing an aggregate of 1,150,000
placement units (“Placement Units”) for an aggregate purchase price of
$11,500,000.  Each Placement Unit consists of one share of the Company’s common
stock, par value $.0001 per share (the “Common Stock”) and one warrant to
purchase one share of Common Stock;


WHEREAS, if a Business Combination, as defined below, is not consummated within
the initial 16 month period following the closing of the IPO, the Company’s
sponsor or affiliates may extend such period by two four-month periods, up to a
maximum of 24 months in the aggregate, by depositing $1.125 million into the
Trust Account no later than the day prior to either the 16 month anniversary of
the IPO or the 20 month anniversary of the IPO (each, an “Applicable Deadline”)
for each four month extension, in return for which they will receive 112,500
extension units on the same terms as the Placement Units (“Extension Units”) for
each four month extension.


WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Certificate of Incorporation (the “Certificate of
Incorporation”), $155,250,000 of the gross proceeds of the IPO and sale of the
Placement Units ($177,075,000 if the Underwriters’ over-allotment option is
exercised in full, plus any amount eventually deposited on account of any
Extension Units purchased) will be delivered to the Trustee to be deposited and
held in a trust account (the “Trust Account”) for the benefit of the Company and
the holders of Common Stock issued in the IPO as hereinafter provided (the
aggregate amount to be delivered to the Trustee, including the proceeds from the
sale of Extension Units, if any, will be referred to herein as the “Property,”
the common stockholders for whose benefit the Trustee shall hold the Property
will be referred to as the “Public Stockholders,” and the Public Stockholders
and the Company will be referred to together as the “Beneficiaries”);
  
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, pursuant to certain provisions in the Company’s Certificate of
Incorporation, the Public Stockholders may, regardless of how such stockholder
votes in connection with the Company’s initial acquisition, through a merger,
capital stock exchange, asset acquisition, stock purchase, reorganization or
similar business combination with one or more businesses (a “Business
Combination”), demand the Company redeem such Public Stockholder’s Common Stock
into cash or redeem such Common Stock pursuant to a tender offer pursuant to the
Rule 13e-4 and Regulation 14E of the Commission, as applicable and based upon
the Company’s choice of proceeding under the proxy rules or tender offer rules,
each as promulgated by the Commission (“Redemption Rights”);


WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to 3.0% of the gross proceeds of the IPO will be payable solely to the
C&Co/PrinceRidge LLC in the event of consummation of a Business Combination (the
“Deferred Commission”); and


WHEREAS, the Company and the Trustee are entering into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.


NOW THEREFORE, IT IS AGREED:


1.            Agreements and Covenants of Trustee.  The Trustee hereby agrees
and covenants to:
 
(a)          Hold the Property in trust for the Beneficiaries in accordance with
the terms of this Agreement, in Trust Accounts which shall be established by the
Trustee at JP Morgan Chase Bank, NA and at a brokerage institution selected by
the Trustee that is reasonably satisfactory to the Company;
 
(b)          Manage, supervise and administer the Trust Account subject to the
terms and conditions set forth herein;


(c)          In a timely manner, upon the written instruction of the Company, to
invest and reinvest the Property in U.S. government treasury bills with a
maturity of 180 days or less, and/or money market funds meeting certain
conditions of Rule 2a-7 under the Investment Company Act of 1940, as amended,
and that invest solely in U.S. Treasuries, as determined by the Company.
   
(d)          Collect and receive, when due, all principal and interest income
arising from the Property, which shall become part of the “Property,” as such
term is used herein;


(e)          Notify the Company of all communications received by it with
respect to any Property requiring action by the Company;


(f)           Supply any necessary information or documents as may be requested
by the Company in connection with the Company’s preparation of its tax returns;


(g)          Participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as and when reasonably
indemnified by the Company and instructed by the Company to do so, so long as
the Company shall have advanced funds sufficient to pay the Trustee’s expenses
incident thereto.
 
 
2

--------------------------------------------------------------------------------

 
 
(h)          Render to the Company, and to such other person as the Company may
instruct, monthly written statements of the activities of, and amounts in, the
Trust Account, reflecting all receipts and disbursements of the Trust Account;
and


(i)           Commence liquidation of the Trust Account only after and promptly
after receipt of, and only in accordance with, the terms of a letter
(“Termination Letter”), in a form substantially similar to that attached hereto
as either  Exhibit A or Exhibit B hereto, signed on behalf of the Company by an
executive officer and complete the liquidation of the Trust Account and
distribute the Property in the Trust Account only as directed by the Company;
provided, however, that in the event that a Termination Letter has not been
received by the Trustee by 11:59 P.M. New York City time on the 16-month
anniversary of the closing of the IPO (or 20 or 24 month anniversary of the IPO,
if extended as described below), the Trust Account shall be liquidated as soon
as practicable thereafter in accordance with the procedures set forth in the
Termination Letter attached as Exhibit B hereto and distributed to the Public
Stockholders of record at the close of trading (4:00 P.M. New York City time) on
the applicable anniversary date.  For the purposes of clarity, any transmission
of such Termination Letter electronically, whether by facsimile, electronic mail
(e-mail), PDF or otherwise, shall constitute an original of such Termination
Letter hereunder. Notwithstanding anything else herein to the contrary, in no
event may the Deferred Commission be released to anyone other than
C&Co/PrinceRidge LLC in the event that a Business Combination is consummated.


(j)           Upon receipt of an extension letter (the “Extension Letter”)
substantially similar to Exhibit D hereto, signed on behalf of the Company by an
executive officer, and the dollar amount specified in the Extension Letter on or
prior to an Applicable Deadline, to follow the instructions contained in such
Extension Letter.  For the purposes of clarity, any transmission of such
Extension Letter electronically, whether by facsimile, electronic mail (e-mail),
PDF or otherwise, shall constitute an original of such Extension Letter
hereunder.


2.            Limited Distributions of Income from Trust Account.


(a)          Subject to Section 2(c), upon written request from the Company,
which may be given from time to time in a form substantially similar to that
attached hereto as Exhibit C, the Trustee shall distribute to the Company by
wire transfer only from the income collected on the Property the amount
necessary to cover any tax obligation owed by the Company.
                         
(b)          Subject to Section 2(c), the Company may withdraw funds from the
Trust Account for working capital purposes by delivery of Exhibit C to the
Trustee.  The distributions referred to herein shall be made only from income
collected on the Property.


(c)          In no event shall the payments authorized by Sections 2(a) and 2(b)
cause the amount in the Trust Account to fall below the amount deposited into
the Trust Account, including any amounts deposited in connection with a purchase
of Extension Units.  Except as provided in Sections 2(a), and 2(b) above, no
other distributions from the Trust Account shall be permitted except in
accordance with  Section 1(i) hereof.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)          Absent actual knowledge to the contrary, the written request of the
Company referenced above shall constitute presumptive evidence that the Company
is entitled to such funds, and the Trustee has no responsibility to look beyond
said request.


3.            Agreements and Covenants of the Company.  The Company hereby
agrees and covenants to:


(a)          Give all instructions to the Trustee hereunder in writing or the
electronic equivalent, signed by the Company’s President, Chief Executive
Officer or Chief Financial Officer, and as specified in Sections 1(i), 1(j),
2(a), and 2(b) above, as applicable.  In addition, except with respect to its
duties under Sections 1(i), 1(j), 2(a), and 2(b) above, the Trustee shall be
entitled to rely on, and shall be protected in relying on, any verbal,
electronic or telephonic advice or instruction which it in good faith believes
to be given by any one of the persons authorized above to give written
instructions, provided that the Company shall promptly confirm such instructions
in writing;
 
(b)          Subject to the provisions of Section 5, hold the Trustee harmless
and indemnify the Trustee from and against, any and all expenses, including
reasonable counsel fees and disbursements, or losses suffered by the Trustee in
connection with any action taken by the trustee hereunder or any claim,
potential claim, action, suit or other proceeding brought against the Trustee
involving any claim, or in connection with any claim or demand which in any way
arises out of or relates to this Agreement, the services of the Trustee
hereunder, or the Property or any income earned from investment of the Property,
except for expenses and losses resulting from the Trustee’s gross negligence or
willful misconduct.  Promptly after the receipt by the Trustee of notice of
demand or claim or the commencement of any action, suit or proceeding, pursuant
to which the Trustee intends to seek indemnification under this section, it
shall notify the Company in writing of such claim (hereinafter referred to as
the “Indemnified Claim”).  The Trustee shall have the right to conduct and
manage the defense against such Indemnified Claim, provided, that the Trustee
shall obtain the consent of the Company with respect to the selection of
counsel, which consent shall not be unreasonably withheld or delayed.  The
Trustee may not agree to settle any Indemnified Claim without the prior written
consent of the Company, which consent shall not be unreasonably withheld or
delayed.  The Company may participate in such action with its own counsel;


(c)          Pay the Trustee the fees set forth on Schedule A hereto;


(d)          In connection with the vote, if any, of the Company’s stockholders
regarding a Business Combination, provide to the Trustee an affidavit or
certificate of a firm regularly engaged in the business of soliciting proxies
and/or tabulating stockholder votes verifying the vote of the Company’s
stockholders regarding such Business Combination; and


(e)          In the event that the Company directs the Trustee to commence
liquidation of the Trust Account pursuant to Section 1(i) , the Company agrees
that it will not direct the Trustee to make any payments that are not
specifically authorized by this Agreement.


(f)           Promptly after the Deferred Commission shall become determinable
on a final basis, to provide the Trustee notice in writing (with a copy to the
Underwriters) of the total amount of the Deferred Commission.
 
 
4

--------------------------------------------------------------------------------

 
 
4.            Limitations of Liability.  The Trustee shall have no
responsibility or liability to:


(a)          Imply obligations, perform duties, inquire or otherwise be subject
to the provisions of any agreement or document other than this agreement and
that which is expressly set forth herein;


(b)          Take any action with respect to the Property, other than as
directed in Sections 1 and 2 hereof and the Trustee shall have no liability to
any party except for liability arising out of its own gross negligence or
willful misconduct;


(c)          Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received written instructions from the Company given as provided herein to do so
and the Company shall have advanced to it funds sufficient to pay any expenses
incident thereto;
  
(d)          Change the investment of any Property, other than in compliance
with Section 1(c);


(e)          Refund any depreciation in principal of any Property;


(f)           Assume that the authority of any person designated by the Company
to give instructions hereunder shall not be continuing unless provided otherwise
in such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;
 
(g)          The other parties hereto or to anyone else for any action taken or
omitted by it, or any action suffered by it to be taken or omitted, in good
faith and in the exercise of its own best judgment, except for its gross
negligence or willful misconduct.  The Trustee may rely conclusively and shall
be protected in acting upon any order, judgment, instruction, notice, demand,
certificate, opinion or advice of counsel (including counsel chosen by the
Trustee, which counsel may be Company counsel), statement, instrument, report or
other paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Trustee, in good
faith, to be genuine and to be signed or presented by the proper person or
persons.  The Trustee shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement or any of the terms
hereof, unless evidenced by a written instrument delivered to the Trustee signed
by the proper party or parties and, if the duties or rights of the Trustee are
affected, unless it shall give its prior written consent thereto;


(h)          Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement;
 
 
5

--------------------------------------------------------------------------------

 
 
(i)           Prepare, execute and file tax reports, income or other tax returns
and pay any taxes with respect to income and activities relating to the Trust
Account, regardless of whether such tax is payable by the Trust Account or the
Company (including but not limited to income tax obligations), it being
expressly understood that as set forth in Section 2(a), if there is any income
or other tax obligation relating to the Trust Account or the Property in the
Trust Account, as determined from time to time by the Company and regardless
of whether such tax is payable by the Company or the Trust, at the written
instruction of the Company, the Trustee shall make funds available in cash from
only from interest income from the Property in the Trust Account an amount
specified by the Company as owing to the applicable taxing authority, which
amount shall be paid directly to the Company by electronic funds transfer,
account debit or other method of payment, and the Company shall forward such
payment to the taxing authority;
 
(j)           Pay or report any taxes on behalf of the Trust Account other than
pursuant to Section 2(a); and


(k)          Verify calculations, qualify or otherwise approve Company requests
for distributions pursuant to Sections 1(i), 2(a) or 2(b).
 
 5.           No Right of Set-Off.  The Trustee waives any right of set-off or
any right, title, interest or claim of any kind that the Trustee may have
against the Property held in the Trust Account.  In the event the Trustee has a
claim against the Company under this Agreement, including, without limitation,
under Section 3(b), the Trustee will pursue such claim solely against the
Company and not against the Property held in the Trust Account.


6.            Termination.  This Agreement shall terminate as follows:


(a)          If the Trustee gives written notice to the Company that it desires
to resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee during which time the Trustee shall act in accordance
with this Agreement.  At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event the Company does not locate a successor trustee within ninety
(90) days of receipt of the resignation notice from the Trustee, the Trustee may
submit an application to have the Property deposited with any court in the State
of New York or with the United States District Court for the Southern District
of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or


(b)          At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of Section 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 3(b).
 
 
6

--------------------------------------------------------------------------------

 
 
7.            Miscellaneous.


(a)          The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account.  The Company and the Trustee will each restrict access
to confidential information relating to such security procedures to authorized
persons.  Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel.  In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including,
account names, account numbers, and all other identifying information relating
to a beneficiary, beneficiary’s bank or intermediary bank. The Trustee shall not
be liable for any loss, liability or expense resulting from any error in the
information or transmission of the wire, except where the same is the result of
the Trustee’s gross negligence or willful misconduct.
   
(b)          This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, applicable to contracts
wholly performed within the borders of such states and without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction.  It may be executed in several
original or facsimile counterparts, each one of which shall constitute an
original, and together shall constitute but one instrument.
 
(c)          This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof.  Except for
Sections 1(i), 1(j), 2(a), 2(b) and 2(c)  (which may not be modified, amended or
deleted without the affirmative vote of a majority  of the then outstanding
shares of Common Stock; provided that no such amendment will affect any Public
Stockholder who has otherwise either (i) indicated his election to redeem his
shares of Common Stock in connection with a stockholder vote sought to amend
this Agreement or (ii) not consented to any amendment to this Agreement to
extend to the time he would be entitled to a return of his pro rata amount in
the Trust Account), this Agreement or any provision hereof may only be changed,
amended or modified (other than to correct a typographical error) by a writing
signed by each of the parties hereto.  As to any claim, cross-claim or
counterclaim in any way relating to this Agreement, each party waives the right
to trial by jury and the right to set-off as a defense.  The Trustee may request
an opinion from Company counsel as to the legality of any proposed amendment as
a condition to its executing such amendment.
 
(d)          The parties hereto consent to the personal jurisdiction and venue
of any state or federal court located in the City of New York, Borough of
Manhattan, for purposes of resolving any disputes hereunder.


(e)          Unless otherwise specified herein, any notice, consent or request
to be given in connection with any of the terms or provisions of this Agreement
shall be in writing and shall be sent by express mail or similar private courier
service, by certified mail (return receipt or delivery confirmation requested),
by hand delivery or by electronic  or facsimile transmission:


if to the Trustee, to:


Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn:  Frank A. DiPaolo, CFO
Fax No.:  (212) 509-5150
 
 
7

--------------------------------------------------------------------------------

 
 
if to the Company, to:


Quinpario Acquisition Corp.
Jeffry N. Quinn
President
c/o Quinpario Partners I, LLC
12935 N. Forty Drive
Suite 201
St. Louis, Missouri 63141
Fax No.: (775) 206-7966
 
with a copy to (which shall not constitute notice):


Ellenoff Grossman & Schole LLP
150 East 42nd Street, 11th Floor
New York, New York 10017
Attn: Douglas Ellenoff, Esq.
Fax No: (212)-370-7889


(e)          This Agreement may not be assigned by the Trustee without the prior
consent of the Company.


(f)           Each of the Trustee and the Company hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated
hereunder.  The Trustee acknowledges and agrees that it shall not make any
claims or proceed against the Trust Account, including by way of set-off, and
shall not be entitled to any funds in the Trust Account under any
circumstance.  In the event the Trustee has a claim against the Company under
this Agreement, the Trustee will pursue such claim solely against the Company
and not against the Property held in the Trust Account.


(g)          This Agreement is the joint product of the Trustee and the Company
and each provision hereof has been subject to the mutual consultation,
negotiation and agreement of such parties and shall not be construed for or
against any party hereto


(h)          This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument.  Delivery of a signed
counterpart of this Agreement by facsimile or electronic transmission shall
constitute valid and sufficient delivery thereof.


(i)           The Company has also retained the Trustee to serve as its share
transfer agent and warrant agent and shall pay the fees set forth in Schedule A
for such services.  Additionally, the Trustee has agreed to provide all
services, including, but not limited to: the mailing of proxy or tender
documents to registered holders, all wires in connection with the Business
Combination (including the exercise of Redemption Rights) and maintaining the
official record of the exercise of Redemption Rights and stockholder voting (if
applicable).


[Signature page follows]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.
 
CONTINENTAL STOCK TRANSFER & TRUST COMPANY,
as Trustee
 
       
By:
/s/ Frank A. Di Paolo        
Name: 
Frank A. Di Paolo
       
Title:
Chief Financial and Trust Officer
                   
QUINPARIO ACQUISITION   CORP.
                   
By:
/s/ Jeffry N. Quinn        
Name:
Jeffry N. Quinn
       
Title:
President
       

 
 
9

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Fee Item
Time and method of payment
Amount
IPO closing fee
Consummation of IPO by wire transfer of funds
$5,000 ($3,500 at consummation of the IPO and $1,500 deferred until business
combination, or termination)
Setup Fee
Consummation of IP by wire transfer of funds
$1,000
Annual trustee fee
Upon execution of the IMTA and at each anniversary
$8,000  
Share transfer agent fee
Monthly by check or wire transfer of funds
$500/mo.  ($400/mo. and $100 deferred until business combination, or
termination)
Warrant agent fee
Monthly by check or wire transfer of funds
$200/mo. ($100/mo. and $100 deferred until business combination, or termination)
All services in connection with a Business Combination and/or all services in
connection with liquidation of Trust Account if no Business Combination.
Upon final liquidation of the Trust Account but, upon liquidation if no Business
Combination, only from interest earned or from the Company by wire transfer of
funds
Normal customary rates in effect from time to time  

 
(1) Any amounts owed by the Company are subject in their entirety to the
provisions of Section 5 of this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


[Letterhead of Company]
 
[Insert date]


Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven Nelson and Frank Di Paolo


Re:     Trust Account No. [     ]   - Termination Letter


Gentlemen:


Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Quinpario Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company, dated as of [        ], 2013 (“Trust Agreement”), this is to advise you
that the Company has entered into an agreement with [       ] (the “Target
Businesses”) to consummate a Business Combination with the Target Businesses on
or before [         ] (the “Consummation Date”). This letter shall serve as the
48 hour notice required with respect to the Business Combination. Capitalized
words used herein and not otherwise defined shall have the meanings ascribed to
them in the Trust Agreement.
 
In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments on [       ] and to transfer the entire
proceeds to the above referenced Trust checking account at [          ] to the
effect that, on the Consummation Date, all of the funds held in the Trust
Account will be immediately available for transfer to the account or accounts
that the Company shall direct on the Consummation Date.  It is acknowledged and
agreed that while the funds are on deposit in the Trust checking account
awaiting distribution, the Company will not earn any interest or dividends.
 
On or before the Consummation Date: (i) counsel for the Company shall deliver to
you (a) an affidavit which verifies the vote of the Company’s stockholders in
connection with the Business Combination1 and (b) written notification that the
Business Combination has been consummated or will, concurrently with your
transfer of funds to the accounts as directed by the Company, be consummated
(ii) the Company shall deliver to you written instructions with respect to the
transfer of the funds held in the Trust Account (“Instruction Letter”), which
will include an instruction that the Deferred Commission be paid directly to
C&Co/PrinceRidge LLC. You are hereby directed and authorized to transfer the
funds held in the Trust Account immediately upon your receipt of the counsel’s
letter and the Instruction Letter in accordance with the terms of the
Instruction Letter.  In the event certain deposits held in the Trust Account may
not be liquidated by the Consummation Date without penalty, you will notify the
Company of the same and the Company shall direct you as to whether such funds
should remain in the Trust Account and be distributed after the Consummation
Date to the Company or be distributed immediately and the penalty incurred. Upon
the distribution of all the funds in the Trust Account pursuant to the terms
hereof, the Trust Agreement shall be terminated.
                                                             
1 Only if stockholder vote held
 
In the event the Business Combination is not consummated by 11:59 p.m. on the
Consummation Date and we have not notified you of a new Consummation Date, then,
upon Trustee’s receipt of written instructions from the Company, the funds held
in the Trust checking account shall be reinvested as provided for by the Trust
Agreement as soon as practicable thereafter.


Very truly yours,


QUINPARIO ACQUISITION CORP.
 
By:
       
Name:
       
Title:
       

 
cc:               C&Co/PrinceRidge LLC
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


[Letterhead of Company]


[Insert date]
 
Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven Nelson and Frank Di Paolo


Re:           Trust Account No. [    ]   -       Termination Letter


Gentlemen:


Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Quinpario Acquisition Corp. (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of ________, 2013 (the “Trust
Agreement”), this is to advise you that the Company has been unable to effect a
Business Combination with a Target Company within the time frame specified in
the Company’s Certificate of Incorporation, as described in the Company’s
prospectus relating to its IPO.
 
In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account on [      ] and to transfer the total proceeds to
the Trust checking account at [         ] for distribution to the stockholders.
The Company has selected [       ] as the record date for the purpose of
determining the stockholders entitled to receive their pro rata share of the
liquidation proceeds.  You agree to be the paying agent of record and in your
separate capacity as paying agent to distribute said funds directly to the
Company’s stockholders (other than with respect to the initial, or insider
shares) in accordance with the terms of the Trust Agreement, the Amended and
Restated Certificate of Incorporation of the Company and the fees set forth on
Schedule A to the Trust Agreement.  Upon the distribution of all of the funds in
the Trust Account, your obligations under the Trust Agreement shall be
terminated.


Very truly yours,
 
QUINPARIO ACQUISITION CORP.
 
By:
       
Name:
       
Title:
       

 
cc:               C&Co/PrinceRidge LLC
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
[Letterhead of Company]
 
[Insert date]
 
Continental Stock Transfer
& Trust Company
17 Battery Place, 8th Floor
New York, New York 10004
Attn:  Steven Nelson and Frank DiPaolo


Re:           Trust Account No. [    ]


Gentlemen:


Pursuant to Section [2(a) or 2(b)] of the Investment Management Trust Agreement
between Quinpario Acquisition Corp. (“Company”) and Continental Stock Transfer &
Trust Company, dated as of ___________, 2013 (“Trust Agreement”), the Company
hereby requests that you deliver to the Company $_______ of the interest income
earned on the Property as of the date hereof. The Company needs such funds [to
pay for the tax obligations as set forth on the attached tax return or tax
statement] or [for working capital purposes]. In accordance with the terms of
the Trust Agreement, you are hereby directed and authorized to transfer (via
wire transfer) such funds promptly upon your receipt of this letter to the
Company’s operating account at:


[WIRE INSTRUCTION INFORMATION]
 
QUINPARIO ACQUISITION CORP.
         
By:
       
Name:
       
Title:
       

 
cc:               C&Co/PrinceRidge LLC


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D


[Letterhead of Company]
 
[Insert date]

 
Continental Stock Transfer
& Trust Company
17 Battery Place
New York, New York 10004
Attn:  Steven Nelson and Frank Di Paolo


Re:     Trust Account No. [     ]   - Extension Letter


Gentlemen:


Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Quinpario Acquisition Corp. (“Company”) and Continental Stock Transfer & Trust
Company, dated as of [        ], 2013 (“Trust Agreement”), this is to advise you
that the Company is extending the time available in order to consummate a
Business Combination with the Target Businesses for an additional four (4)
months, from _______ to _________ (the “Extension”).


This Extension Letter shall serve as the notice required with respect to
Extension prior to the Applicable Deadline. Capitalized words used herein and
not otherwise defined shall have the meanings ascribed to them in the Trust
Agreement.
 
In accordance with the terms of the Trust Agreement, we hereby authorize you to
deposit $1,125,000 which will be wired to you into the Trust Account investments
upon receipt.
 
This is the ____ of up to two Extension Letters.
 
Very truly yours,
 
QUINPARIO ACQUISITION CORP.
 
By:
Name:
Title:
 
cc:                C&Co/PrinceRidge LLC
 
 
 

--------------------------------------------------------------------------------

 